United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0099
Issued: October 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 20, 2014 appellant filed a timely appeal from an October 8, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an allergic condition
in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted physical evidence after OWCP’s October 8, 2014 decision, but the Board cannot consider
such additional evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On July 18, 2013 appellant, then a 63-year-old postal clerk/data collection technician,
filed a traumatic injury claim (Form CA-1) alleging that she developed a severe allergic reaction
due to exposure to allergens at work between 1:45 p.m. and 4:30 p.m. on July 15, 2013. She
stated that on July 15, 2013 she reported to work for her first day in a new office which formerly
had been a reproduction room. Appellant asserted that the room contained two dusty copy
machines, and shelves, cabinets, computers, computer desks, and other dusty furniture which had
been there when it was a reproduction room. She indicated that the carpet had not been properly
dried prior to when employees moved into the office. Appellant alleged that she sustained an
allergic reaction to dust and mold from the air conditioning vent and the carpet. Her symptoms
included sneezing, watery and runny eyes/nose, and difficulty breathing and talking. Appellant
stopped work on July 15, 2013. On the same form, appellant’s supervisor stated that the air
conditioning coils were cleaned and the carpet was fully dried before employees moved into the
office.
Appellant submitted medical evidence in support of her claim. In a July 17, 2013 report,
Dr. Ronald Kienitz, an attending osteopath and Board-certified occupational medicine physician,
stated that appellant presented with vague allergic-type symptoms and complained that she was
ordered into a new area of her office that was musty and had “old carpeting and old ventilation.”
He indicated that upon examination appellant’s posterior oropharynx showed minimal redness,
but there were no other signs of inflammation in the eyes, ears, nose, and throat and the mucous
membranes of her nostrils were normal. Appellant’s skin showed no evidence of rash or allergic
reaction. Dr. Kienitz diagnosed dust allergy and probable odor aversion syndrome and returned
her to regular work.3
In an August 7, 2013 report, Dr. Darwin Chan, an attending Board-certified preventive
medicine physician, stated that upon examination appellant exhibited no inflammation of her
eyes, ears, nose, and throat, her tympanic membranes were clear bilaterally, her sinuses were
nontender, and her nostrils were clear. He diagnosed allergic reaction to environmental dust and
mold and found that appellant could return to work, but should avoid the work area which caused
her problems. Appellant submitted other reports of Dr. Kienitz and Dr. Chan which documented
her periodic visits with these physicians through September 2013.
OWCP requested by letter dated October 2, 2013 that appellant submit additional factual
and medical evidence in support of her claim. Appellant was asked to clarify whether she was
claiming a traumatic injury or occupational disease and was given a definition of these two types
of injuries.
Appellant submitted an October 21, 2013 statement in which she indicated that, when she
moved into the new office on July 15, 2013 between 1:45 p.m. and 4:30 p.m., she began to
experience sneezing, runny nose, watery eyes, and a burning sensation involving her lips, nose,
and throat. She indicated that this traumatic allergy episode got progressively worse while she
3

Dr. Kienitz encouraged appellant to work in a clean environment with clean air. Appellant returned to work on
July 17, 2013 and avoided spending any significant amount of time in the office where the claimed July 15, 2013
injury occurred. She wore a mask when she did enter the office for brief periods.

2

was in the office on that day and she began to cough, developed a raspy voice, and had difficulty
breathing. Appellant could only speculate that she was having a traumatic allergic reaction to
dust and dust mites from the air vents and carpet, or a reaction to toner from the two copy
machines. Based on the definition provided to her by OWCP, she would characterize her claim
as a traumatic injury claim given the immediate allergic reaction she experienced. Appellant
asserted that a work order to vacuum and shampoo the carpet prior to her moving in the new
office was completed while the furniture and copiers were still in the room. When she inquired
as to how the work was done with all the furniture still in the office, she was told that the
cleaning was performed around the furniture. Appellant noted that there had been speculation
that there also was a mold problem from the carpet given the musty odor coming from the carpet
and the lack of proper ventilation in the office.4 She claimed that she generally worked outside
of the office for the duration of her shift and only returned for brief periods, while wearing a
mask, to retrieve and return computer equipment and test schedules. Appellant alleged that she
had previously experienced sinus problems due to weather changes and exposure to volcanic
volatile compounds.
Appellant submitted statements from three coworkers, dated in September 2013, detailing
their concerns that the air quality in the new office was poor due to various sources, including the
carpet and the copy machines. She also submitted a July 30, 2013 letter she had sent to an
employing establishment safety officer and a September 12, 2013 letter she had sent to the
Occupational Safety and Health Administration (OSHA) in which she discussed the
environmental conditions of the new office. In an October 9, 2013 report, Dr. Chan detailed his
treatment of appellant’s allergic condition and returned appellant to work with avoidance of
exposure to dust and molds.
In an August 26, 2013 letter, a senior plant manager for the employing establishment
noted that the office housed RICOH-MP1350 copy machines purchased as new equipment in
October 2008 and that representatives of RICOH USA provided maintenance services. The
manager noted that the room was ventilated with cool air by an Internal I-WAG system and
increased airflow was maintained by two exhaust fans. In addition, two personal fans were
placed in the room to be used for personal preferences. The manager noted that an employing
establishment safety manager used a digital psychrometer to record temperature and humidity
levels -- the temperature readings on August 20, 2013 maximized at 75.2 degrees Fahrenheit
with relative humidity at 48.7 percent.
In a November 19, 2013 decision, OWCP denied appellant’s claim that she had sustained
an allergic condition in the performance of duty.5 It found that appellant had not established the
factual aspects of her claim. Appellant had made various claims about the environmental
condition of the office, including claims regarding dust, mold, and other allergens found on the
carpet, copy machines, furniture, and air conditioning system, but OWCP found that she did not
4

Appellant also claimed that the office was not adequately cooled.

5

OWCP initially issued a November 1, 2013 decision denying appellant’s claim because she had not established
the factual aspects of her traumatic injury claim. In its November 19, 2013 decision, it stated this decision
superseded its November 1, 2013 decision because evidence had been submitted prior to November 1, 2013 which
had not been considered.

3

submit evidence establishing the existence of specific irritants. It discussed the documents
submitted by the employing establishment which countered a number of the assertions made by
appellant.
Appellant requested reconsideration on July 11, 2014. She submitted a March 6, 2014
letter in which an OSHA official had responded to her September 12, 2013 letter. The official
reported that the findings of February 28, 2014 testing showed no sources of harmful exposures
in the office and noted that employees had been moved from the office in January 2014. In an
April 21, 2014 letter, a union official asserted that the office in which appellant had worked on
July 15, 2013 had not undergone an adequate cleaning of its carpet and air conditioning system.
Appellant also submitted poor quality photocopies of photographs of the office (which she
claimed showed allergens on furniture and the air conditioning/ventilation system), documents
from the early stages of a union grievance, and copies of work orders.6 Additional medical
reports, including progress reports of Dr. Kienitz and Dr. Chan were added to the record.
In an October 8, 2014 decision, OWCP denied modification of its November 19, 2013
decision denying appellant’s claim for a work-related allergy condition. It again found that
appellant had not established the factual aspects of her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.7 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.9 Second, the employee must submit
6

The record contains a December 17, 2013 e-mail from appellant to an employing establishment official with
handwritten notations by a “group leader” regarding the cleaning of the carpet prior to employees moving into the
new office. It was indicated that, after cleaning, the carpet was left to dry overnight and custodians confirmed that it
was dry before employees moved in. It was also noted that not all the furniture had to be moved to clean the carpet.
7

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

8

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
9

Julie B. Hawkins, 38 ECAB 393 (1987).

4

evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.10
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.11
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.12
ANALYSIS
On July 18, 2013 appellant filed a traumatic injury claim (Form CA-1) alleging that she
sustained a severe allergic reaction due to exposure to allergens at work between 1:45 p.m. and
4:30 p.m. on July 15, 2013. She stated that on July 15, 2013 she reported to work for her first
day in a new office and asserted that she sustained an immediate and acute allergic condition due
to exposure to harmful substances to the office. OWCP denied appellant’s claim for a traumatic
work-related allergic condition because she did not establish the factual aspects of her claim.13
The Board finds that appellant had not established the factual aspects of her claim that
she sustained an allergic condition in the performance of duty. Appellant asserted that she
sustained an allergic condition due to exposure to dust, dust mites, mold, and other harmful
substances on July 15, 2013, but she did not submit sufficient evidence to establish the existence
of these substances as alleged.
Appellant could only speculate that on July 15, 2013 she was having a traumatic allergic
reaction to dust and dust mites from the air vents and carpet, or a reaction to toner from the two
copy machines. She did not present evidence adequately supporting these assertions. The
employing establishment verified that the air vents and the carpet were fully cleaned before
employees moved into the office on July 15, 2013. Appellant, however, claimed that the carpet
was wet and musty when she entered the office. The record contains a statement indicating that,
after cleaning, the carpet was left to dry overnight and custodians confirmed that it was dry

10

John J. Carlone, 41 ECAB 354 (1989).

11

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

12

Betty J. Smith, 54 ECAB 174 (2002).

13

The Board notes that OWCP properly developed appellant’s claim as a traumatic injury claim. Appellant filed
a traumatic injury claim (Form CA-1) on July 18, 2013 and emphasized the immediate and acute nature of the
allergic reaction she allegedly sustained when working in the new office for several hours on July 15, 2013.
Although she reentered the office for brief periods on days after July 15, 2013, she wore a mask to avoid exposure to
potential harmful substances and did not claim that these instances caused injury. A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift, in this case
July 15, 2013, whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift.

5

before employees moved in.14 Appellant asserted that the two copy machines in the room were
from the 1990s and emitted toner into the air, but the employing establishment indicated that new
copy machines were purchased in October 2008 and were periodically maintained by
representatives of the manufacturer.
Appellant claimed that the office contained large amounts of dust and dust mites and that
it was not adequately ventilated and cooled. She failed to submit evidence to substantiate these
claims. Appellant claimed it had been speculated that the office contained mold, but she did not
identify the basis for this speculation or submit evidence showing the existence of mold. The
employing establishment noted that the office was ventilated with cool air by an Internal I-WAG
system and increased airflow was maintained by two exhaust fans as well as two smaller fans.
An employing establishment safety manager used a digital psychrometer to record temperature
and humidity levels -- the temperature readings on August 20, 2013 maximized at 75.2 degrees
Fahrenheit with relative humidity at 48.7 percent.15 Appellant submitted other documents in
support of her claim, such as statements in which union officials and coworkers discussed their
beliefs that the new office had harmful allergens.16 However, these documents contain vague
assertions regarding the condition of the office and would not constitute probative evidence
supporting appellant’s claim.
Because appellant did not establish the factual aspects of her claim, it is not necessary to
consider the medical evidence of record.17 For these reasons, OWCP properly denied her claim
for a work-related allergic condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an allergic
condition in the performance of duty.

14

This employee also indicated that not all the furniture had to be moved to clean the carpet, but it is noted that
the fact that some of the furniture might not have been moved does not establish that the portion of the carpet that
was exposed to appellant contained harmful allergens.
15

On appeal, appellant argued that these test findings did not memorialize the conditions when she worked in the
office on July 15, 2013, but these test findings represent the temperature and humidity findings of record which were
taken closest to July 15, 2013.
16

Appellant also submitted poor quality photocopies of photographs of the office which she claimed showed
allergens on furniture and the air conditioning/ventilation system. These photocopies do not establish appellant’s
assertions regarding allergens.
17

See supra notes 10 and 11 regarding the two components of establishing a traumatic injury, the first involving
the establishment of an employment incident and the second involving the submission of medical evidence
establishing that an employment incident caused a personal injury.

6

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

